Case 5:17-cv-02514-JGB-SHK Document 253-2 Filed 04/06/20 Page 1 of 3 Page ID
                                 #:5162




                       EXHIBIT B
Case 5:17-cv-02514-JGB-SHK
          Case 2:20-cv-01093 Document
                             Document 253-2
                                      2-19 Filed
                                            Filed04/01/20
                                                  04/06/20 Page
                                                            Page12ofof23 Page ID
                                   #:5163


                           Declaration of Sonia Lemus Tejada Dejaso

I, Sonia Lemus Tejada Dejaso, declare as follows:

   1. My name is Sonia Lemus Tejada Dejaso. I am 53 years old and a Guatemalan citizen. I
      am currently detained at LaSalle ICE Processing Center in Jena, Louisiana.

   2. If I were released I would live with my son Miguel Angel Sanchez at 15812 Orange Dr.,
      Edinburg, TX, 78541.

   3. I have a history of heart issues. In the decades I lived in Texas before my detention, I
      often had to go to the hospital for various heart problems.

   4. I currently suffer from hypertension and take medications daily in an attempt to control
      my blood pressure.

   5. Because of my heart and blood pressure issues, I have major problems sleeping. I
      regularly have pain in my head and my chest. When I go to the medical unit, they only
      give me Tylenol for pain.

   6. About four or five weeks ago, I was taken to the emergency room at Lasalle General
      Hospital when I wasn’t able to breathe and started feeling numbness in parts of my body.
      The doctors at the hospital never told me what was wrong with me. I still have residual
      pain in the left side of my back since that day.

   7. At LaSalle, I am housed in Falcon-D dorm. The dorm has enough beds for 80 people and
      we have been at capacity for a long time. People are transferred in and out all the time. In
      the past two weeks, ICE has brought in about 15 new detainees to the dorm as other
      people have left.

   8. We’ve been at capacity for a long time and still people are transferred in all the time. In
      the past two weeks, ICE has brought in about 15 new detainees to the dorm as people
      have left.

   9. Conditions in our dorm are unsanitary. We don’t have any sinks to clean our bowls, so
      people clean their bowls in the bathrooms. I work cleaning the showers in my dorm for
      one dollar a day. I am not given any masks. Sometimes I run out of cleaning supplies and
      have to wash the floor of the showers with shampoo. The showers are only cleaned twice
      a day.

   10. Three days ago, LaSalle staff came to talk to us about coronavirus. We had questions for
       them, such as asking what they were doing to ensure that staff stayed away from us so
       that they would not give us coronavirus. But staff were very dismissive of us and shushed
       our questions.
Case 5:17-cv-02514-JGB-SHK
          Case 2:20-cv-01093 Document
                             Document 253-2
                                      2-19 Filed
                                            Filed04/01/20
                                                  04/06/20 Page
                                                            Page23ofof23 Page ID
                                   #:5164


   11. After they left, the officials went to the next dorm over to do the same presentation.
       Shortly afterwards, I was looking out the window of the dorm when I saw detained
       people coming out of that dorm, Falcon-C, choking and gasping for air. When people
       were leaving the dorm choking, I saw one of the guards choking as well.

   12. Then, gas from the other dorm started seeping into our dorm. Our eyes started burning.
       Some of us that were closer to the door also started choking and crying. Our throats have
       been hurting. Some fell to the floor and vomited. I still have pain in my throat.There is no
       humanity for us here.

   13. I have authorized my attorney to sign on my behalf, given the difficulty of arranging
       visitation and travel in light of the current COVID-19 pandemic. If required to do so, I
       will provide a signature when I am able to do so.

I declare under penalty of perjury that the foregoing information is true and correct to the best of
my knowledge.




_________________________________________________                            Date: 3/27/2020
Jeremy Jong signing on behalf of Sonia Lemus Tejada Dejaso
